Title: Thomas Jefferson to William H. Crawford, 9 October 1816
From: Jefferson, Thomas
To: Crawford, William Harris


          
            
              Dear Sir
              Monticello Oct. 9. 16
            
            I rebut as steadily as is in my power applications to join in sollicitations for appointment. but circumstances sometimes render it impossible. a mr Armistead of this state who married a neice of our governor, has a family, and is reduced to extreme want by unsuccesful commerce wishes to be appointed a clerk in some of the offices at Washington. he is represented as a very worthy man, and entirely qualified for the duties of such an appointment. he is brother to the Colo Armistead who defended the fort at Baltimore, and of one or two other officers of great merit who were lost in the service. should any such vacancy happen within your appointment, I verily believe you would acquire an useful subject in
			 mr Armistead, and it would be peculiarly grateful to our governor & his family. I hope you will pardon me for becoming the channel of application which circumstances forbade me to decline, & that you will be assured of my great esteem and respect.
            Th: Jefferson
          
          
            P.S. mr Armistead’s Christian name has not been given to me. it shall however be forwarded to you.
          
        